Judgment of the Supreme Court, New York County (Harold Rothwax, J.), rendered April 6, 1989, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him, as a second violent felony offender, to an indeterminate term of 6Y2 to 13 years’ imprisonment, unanimously affirmed.
Defendant was convicted for a robbery committed on a subway platform. During the robbery, the female victim screamed, and defendant and his accomplice fled. While reporting the robbery shortly afterwards at a transit police station, the victim saw defendant, who had been apprehended during an unrelated incident, handcuffed at the front desk. She immediately identified him. Defendant contends that the trial court excessively interfered during cross-examination of witnesses and otherwise manifested a bias against the defense, and that the prosecutor, on summation, improperly vouched for witnesses, misstated the evidence, and bolstered the victim’s identification. With respect to the court’s purported interference at trial, defendant never objected to the court’s questions, never moved for a mistrial on this basis, never requested the Judge to instruct the jury not to infer that the court had any opinion about the case, and never raised any claim so as to allow the court to take corrective action at an appropriate time. Defendant has failed to preserve this claim for appellate review as a matter of law. Nor has defendant preserved any claim with respect to the prosecutor’s summations by appropriate objection. We decline to review defendant’s arguments in the interest of justice. Concur—Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.